IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-10410
                          Summary Calendar



REX SULLIVAN,

                                          Plaintiff-Appellant,


versus

SHIRLEY S. CHATER,
Commissioner of Social Security,

                                          Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 7:95-CV-006-X
                        - - - - - - - - - -
                         November 11, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Rex Sullivan appeals from the district court's decision in

favor of the Commissioner which denied disability insurance

benefits and supplemental security income benefits to Sullivan.

Sullivan argues that the Commissioner’s decision is not supported

by substantial evidence and that the Commissioner failed to apply

the correct legal standards.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-10410
                                - 2 -

     We have reviewed the record and the briefs of the parties

and find no error in the decision of the district court.

Accordingly, we affirm for essentially the same reasons set forth

by the district court.   Sullivan v. Chater,   No. 7:95-CV-0006-X

(N.D. Tx. Mar. 18, 1996).

     AFFIRMED.